NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IKEMEFULA CHARLES IBEABUCHI,                    No. 18-15871

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00111-JAT-JZB

 v.
                                                MEMORANDUM*
SAMUEL A. THUMMA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Arizona state prisoner Ikemefula Charles Ibeabuchi appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims in connection with Judge Thumma’s rulings in Ibeabuchi’s

state court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo a dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113,

1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Ibeabuchi’s action against Judge

Thumma on the basis of absolute judicial immunity because the claims arise out of

Judge Thumma’s judicial acts. See Swift v. California, 384 F.3d 1184, 1188 (9th

Cir. 2004) (“It is well established that state judges are entitled to absolute

immunity for their judicial acts.”); see also 42 U.S.C. § 1983 (barring injunctive

relief against a judicial officer “unless a declaratory decree was violated or

declaratory relief was unavailable”).

      We do not consider arguments and allegations raised for the first time on

appeal, see Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009), or documents

not presented to the district court, see United States v. Elias, 921 F.2d 870, 874

(9th Cir. 1990) (“Documents or facts not presented to the district court are not part

of the record on appeal.”).

      AFFIRMED.




                                           2                                     18-15871